Citation Nr: 0635409	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right great toe injury.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1998.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent evaluation 
for residuals of a right great toe injury. 

The Board remanded the case to the RO for further development 
in July 2004.  Development has been completed and the case is 
once again before the Board for review.

The evidence of record reasonably raises a claim of 
entitlement to service connection for flat feet secondary to 
service-connected residuals of a right great toe injury on 
the basis of aggravation.  This matter is referred to the RO 
for further action.  


FINDING OF FACT

Residuals of a right great toe injury include a symptomatic 
right first toe and foot which require the use of 
accommodative shoes; minimal tenderness to palpitation over 
the posterior tibial tendon; weakness in the right posterior 
tibial tendon of 4/5; 40 degrees plantar flexion; normal 
inversion and eversion in the ankle without pain on the 
right; and range of motion without pain of 0 to 9 degrees on 
the distal interphalangeal joint and 0 to 60 degrees on the 
metatarsophalangeal joint of the right first toe.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
right great toe injury have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, there is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's Air Force medical records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The veteran is seeking an increased evaluation for residuals 
of a right great toe injury.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  The percentage ratings are 
based on the average impairment of earning capacity and 
individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).   

The RO evaluated the veteran's service-connected residuals 
under Diagnostic Code 5284 for foot injuries, other.  
Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2006).    

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2006).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

A January 2003 VA examination reflects a swollen, thickened 
right big toe.  The veteran reportedly had to buy a larger 
size shoe.  He reported having pain, limitation of movement, 
altered gait, and swelling of the foot.  Physical examination 
reflects a small corn on the dorsal surface of the fifth toe 
in the proximal interphalangeal joint.  There were no bunions 
and no hammertoes.  There was some thickening in the 
metacarpophalangeal joint of the right big toe suggestive of 
arthritic changes.  The veteran's arches were flat, although 
his heels were well aligned with the mid-foot, and the mid-
foot was well aligned with the forefoot.  The veteran was 
assessed with flat feet and mild rolling of the heels 
outward.  Both metacarpophalangeal joints of the big toes 
showed mild bunion formation and mild arthritic changes.  

During a July 2004 VA examination, the veteran reported 
chronic pain at the medial border of the right foot, worse 
with standing and walking.  He stated that he was not able to 
stand up and walk at work for more than 2 to 3 hours before 
he had pain.  He wore tennis shoes at work due to pain, and 
his right shoe was one size bigger than the left.  He had not 
missed any work due to his foot.  The veteran reported that 
he occasionally walked with a limp.  Although the examiner 
noted that this had been documented in the prior examination, 
the veteran had no limp on examination and evaluation that 
day.  The veteran had decreased range of motion in the ankle; 
40 degrees plantar flexion, and normal inversion and eversion 
in the ankle without pain.  There was no pain over the 
perineal tendons and minimal tenderness to palpitation over 
the posterior tibial tendon.  He had brisk dorsalis pedis and 
posterior tibial pulses.  He had intact motor function in his 
extensor, flexor, and lateral compartment vasculature, which 
was 5/5, except for the posterior tibial tendon.  He had 
weakness in the posterior tibial tendon, which was 4/5 as 
compared to the left.  Range of motion was 0 to 9 degrees 
without pain on the distal interphalangeal joint, and 0 to 60 
degrees without pain on the metatarsophalangeal joint of the 
right first toe.  There was no hypermobility of the right 
first toe, and no obvious bunion deformity.  He had flat feet 
bilaterally and had correctable peripatellar subluxation 
bilaterally.  

The veteran was assessed with a right great toe injury, 
bilateral pes plano valgus, right side posterior tibial 
tendonitis, and heel cord contracture bilaterally.  The 
examiner stated that the veteran was still working and 
functioning at a rather high level.  He did have problems on 
a daily basis, and was forced to wear accommodative shoes.  
He had chronic right-sided first toe and foot symptoms; 
symptoms were only on the right.  The examiner stated that it 
was at least as likely as not that his right foot and right 
toe injury were related to the problems he was having in the 
medial border of the foot.  The examiner stated that this did 
not cause him to have a flat foot.  However, his flat foot 
had become symptomatic.

The Board finds that residuals of a right great toe injury 
have worsened.  His right first toe and foot are shown to be 
symptomatic due to residuals of a right great toe injury.  
The veteran's residuals include tenderness to palpitation and 
weakness in the right posterior tibial tendon of 4/5.  The 
veteran had 40 degrees plantar flexion, normal inversion and 
eversion in the ankle without pain; and range of motion 
without pain of 0 to 9 degrees on the distal interphalangeal 
joint, and 0 to 60 degrees on  the metatarsal phalangeal 
joint of the right first toe.  The veteran has problems on a 
daily basis and wears accommodative shoes.  The most recent 
VA examiner described chronic right-sided first toe and 
related foot symptoms.  Thus, the Board finds that the 
veteran's disability more closely approximates moderately 
severe foot injury under Diagnostic Code 5284.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2006).  In making this 
determination, the Board has considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness 
and finds that consideration of such factors supports an 
increased rating in this case.  38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
 
The Board has considered whether the veteran is entitled to 
higher ratings under other codes pertaining to the foot.  
However, the veteran's service-connected disability does not 
result in symptomatology described for severe flatfoot, 
acquired claw foot, or malunion or nonunion of tarsal or 
metatarsal bones to warrant higher ratings under Diagnostic 
Codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276, 5278, 
and 5283 (2006).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b) (1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  A July 2004 VA 
examination shows that the veteran was able to work and had 
not missed any work due to his foot.  Thus, the Board finds 
that the requirements for referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 20 percent 
rating for residuals of a right great toe injury.


ORDER

A 20 percent rating, but no more, is granted for residuals of 
a right great toe injury subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


